Citation Nr: 0400316	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  01-08 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio



THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disorder.  

2.  Entitlement to service connection for a bilateral leg 
disorder.  

3.  Entitlement to service connection for a bilateral hearing 
disorder.  

4.  Entitlement to service connection for a heart disorder.  

5.  Entitlement to service connection for residuals of a 
right fifth finger injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The record shows the veteran had verified active military 
service from June 1977 to June 1979 and from June 1986 to 
June 1995.  One copy of his DD Form 214 from this latter 
period of service also indicates he had additional earlier 
periods of active and inactive service.

This case comes to the Board of Veterans' Appeals (Board) 
from May and August 1996 rating decisions (RDs) of the RO.

The veteran recently indicated in a response dated December 
1, 2003, that he was waiving his right to all types of 
hearings, although he earlier had made requests.

Unfortunately, the claim for a bilateral hearing disorder 
must be REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.  All of the other claims on 
appeal with be decided, however.

Although the veteran initially claimed entitlement to service 
connection for 26 different signs, symptoms, lab findings and 
disorders that were subject to the May and August 1996 RDs, 
10 of the 13 perfected claims ultimately were withdrawn or 
dropped, and new claims were added for a heart disorder and 
for residuals of a right fifth finger injury.  So the issues 
presently before the Board are as indicated.


FINDINGS OF FACT

1.  Blepharitis, glaucoma, and photophobia were not initially 
manifested until more than one year after the veteran's 
service in the military ended and have not been otherwise 
causally related to his military service by competent medical 
evidence.

2.  The conjunctivitis diagnosed in service, in 1981, was 
merely acute and transitory and resolved prior to discharge; 
it was not again manifested until many years later, in 2002, 
and there is no medical evidence of record etiologically 
linking the two episodes.

3.  There is no medical evidence of record indicating a 
current, chronic bilateral eye disorder developed as a result 
of service.  

4.  The veteran's complaints of leg cramping and pain are not 
shown to be attributable to any currently diagnosed leg 
disorder, but instead have been linked to a back disorder and 
gout, which are unrelated to his service in the military.  

5.  A cardiac or heart disability is not currently shown.  

6.  It is questionable whether the veteran currently has any 
residuals of a right fifth finger injury, but even assuming 
he does, it is not shown they are related to his service in 
the military-including any trauma in service.  




CONCLUSIONS OF LAW

1.  Service connection for myopia and presbyopia is precluded 
as a matter of law.  See 38 C.F.R. §§ 3.303(c), 4.9; Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  

2.  Blepharitis, glaucoma, photophobia, and conjunctivitis 
were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).

3.  A bilateral leg disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

4.  A heart/cardiac disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

5.  The veteran does not have residuals of a right fifth 
finger injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

On November 9, 2000, during the course of this appeal, the 
VCAA was signed into law.  See Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  It has been codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002), and the 
implementing regulations are found at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).



Among other things, the VCAA eliminated the requirement that 
a claimant submit evidence of a well-grounded claim.  It also 
states that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim-but that VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA further requires that VA 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided that is necessary to substantiate the 
claim.  As part of the notice, VA must specifically inform 
the claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103(a); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Very recently, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003).  Section 701 of the Act contains 
amendments to 38 U.S.C.A. §§ 5102 and 5103, the provisions of 
law that deal with VA's duties to notify and assist 
claimants.  See VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  



This is significant because, previous to this, VA had issued 
implementing regulations that allowed VA to decide a claim as 
early as 30 days after sending a VCAA notification letter, 
see 38 C.F.R. § 3.159(b)(1), and there was some confusion 
about whether VA could actually decide all claims prior to 
the expiration of the one year period that was provided by 
statute.  See Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, (Fed. Cir. Sept. 22, 2003); 
see also 38 U.S.C.A.§ 5103(b)(1)(2002).  Because Congress 
made the new amendments effective retroactive to the date of 
the VCAA, they effectively overturn, or invalidate, the 
Federal Circuit's holding in PVA.  Thus, although the 
veteran's appeal was ongoing during this change in the law, 
no due process violations can arise because of PVA concerns 
or the recent amendments.  Cf. Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); Bernard v. Brown, 4 Vet. App. 384 
(1993).

The Board finds that VA's duties pursuant to the VCAA, where 
triggered, have been fulfilled.  In each instance, as it 
became apparent there may be any information, or medical or 
lay evidence, not previously provided to VA, which may have 
been necessary to substantiate the veteran's claims, VA 
notified him both of the necessary information and of which 
evidence he was to submit and which evidence VA would attempt 
to obtain on his behalf.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In particular, the record shows the veteran was notified of 
each of the RO's rating decisions and received a statement of 
the case (SOC) and supplemental statement of the case (SSOC).  
When considered collectively, those documents apprised him of 
the type of evidence needed to substantiate his allegations-
and prevail, and of the governing laws and regulations.  The 
RO also notified him, in numerous letters, of what the 
evidence must show, what he needed to still submit, and what 
VA would obtain for him-if he provided the basic information 
necessary to conduct a search.  Of equal or even greater 
significance, the RO also sent him specific VCAA development 
letters.  Additionally, the RO informed him each time it was 
unable to successfully obtain his records, apprised him of 
his responsibilities as a result, and instructed him on 
exactly what would happen next.  The RO also specifically 
cited the new statutes and regulations resulting from the 
VCAA.  So VA has apprised him of the duties to notify and 
assist, including insofar as when these duties are triggered 
and exactly what action can be expected from VA in response 
to this.

Considering all of the above, it is clear that VA has met its 
preliminary duty to notify in this case.  Because no 
additional evidence has been identified by the veteran as 
being available, but absent from the record, the Board finds 
that any failure on the part of VA to further notify him of 
what hypothetical evidence would be secured by VA and what 
evidence would be secured by him is harmless.  Of course an 
error is not harmless when it reasonably affects the outcome 
of the case.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed.Cir. 1998).  Here, though, there is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case.  
Hence, the Board finds that any such failure is 
inconsequential.  While perfection is an aspiration, the 
failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).

VA also has satisfied the duty to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A.  The RO has obtained all of his relevant 
service medical records, scheduled VA examinations, and 
obtained other VA, private, and government records concerning 
his claims as well.  And no other evidence, not already of 
record, has been cited as relevant to the claims.  
Obviously then, none need be obtained since none exists.  

II.  Requirements for Granting Service Connection

Service connection may be granted for disability resulting 
from a personal injury sustained or disease contracted while 
in the military, or for aggravation during service of a pre-
existing injury or disease beyond is natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  



Generally, to show this connection to service, the record 
must include (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease; and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

Service connection also may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  This includes 
certain conditions that, if manifested within a certain 
period of time after service-usually 1 year, are presumed to 
have been incurred in service unless there is probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

A showing of continuity of symptomatology after discharge is 
normally required unless there is medical evidence that the 
in-service condition, although not diagnosed as such in 
service, was chronic, see 38 C.F.R. § 3.303(b), or there 
is evidence that connects the current condition to the in-
service condition, see 38 C.F.R. § 3.303(d).  Godfrey v. 
Brown, 7 Vet. App. 398, 406 (1995).  

A.  Bilateral Eye Disability

Although the veteran carries current diagnoses of 
blepharitis, glaucoma, myopia, presbyopia, and photophobia-
as confirmed in VA outpatient treatment notes from November 
2002 and May 2003-there still is no evidence showing that 
any of these eye disorders is due to his service in the 
military.

First, the Board must point out that refractive error of the 
eyes is not a disability within the meaning of applicable 
legislation for disability compensation purposes.  See 
38 C.F.R. §§ 3.303(c), 4.9.  This includes refractive error 
due to such eye disorders as myopia and presbyopia.  So they 
cannot be service connected as a matter of law, absent 
evidence of aggravation by superimposed disease or injury, 
which unfortunately there is none.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  See, too, Monroe v. Brown, 4 Vet. App. 
513, 514-515 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995); VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82-90 
(July 18, 1990); and VAOPGCPREC 11-1999 (Sept. 2, 1999).

Second, there also is no medical evidence of record showing 
the diagnoses of blepharitis or glaucoma are in any way 
related to service.  The SMRs are negative for these 
diagnoses and for any relevant complaints (symptoms, etc.).  
The SMRs reveal the veteran's eyes were examined in October 
1977, September 1981 and February 1990, and the only relevant 
diagnosis was "simple myopia," which, as explained above, 
is not a disability for VA compensation purposes.  Although 
the veteran testified in May 1997 that he recollects being 
provided eye drops in service, and the record shows that he 
was treated for "eye problems" in May 1981, that SMR also 
indicates the condition actually treated was bilateral 
conjunctivitis, not blepharitis or glaucoma.  And even the 
conjunctivitis was merely acute and transitory and resolved 
without chronic residual disability.  In fact, his military 
discharge examination conducted in September 1994 
specifically found that his eyes were clinically normal, 
other than the refractive error that is not a disability.  
38 C.F.R. §§ 3.303(c), 4.9.  

Further, there also is no evidence of continuity of 
symptomatology after service, from the date of the veteran's 
discharge to the date of his claim in May 1996.  38 C.F.R. 
§ 3.303(b).  Moreover, even though he has been treated 
extensively at VA facilities since service for a variety of 
disorders, there is no medical evidence establishing a nexus 
or link between his current diagnoses of blepharitis and 
glaucoma and service.  He cannot establish this linkage, 
himself, since he is a layman and therefore does not have the 
necessary medical training and expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Additionally, although the veteran recently had another 
episode of conjunctivitis, in November 2002, and received eye 
drops for treatment of it, there is no medical evidence 
linking the current conjunctivitis with that diagnosed in 
service.  Therefore, because more than 20 years elapsed 
between the episodes of conjunctivitis in 1981 and 2002, with 
no medical nexus evidence etiologically relating these remote 
episodes, there is no basis for granting service connection.  
See, e.g., Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

As for the photophobia, there is no competent medical 
evidence of record causally linking this condition to 
service, either.

Therefore, because the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim for a bilateral eye disorder must be 
denied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

B.  Bilateral Leg Disability

The veteran claims that he has leg cramps that are due to 
disability incurred in service.  Although his report of 
medical history, compiled in conjunction with his September 
1994 discharge examination, reveals that he did, in fact, 
complain of leg cramps, the evidence does not show he 
currently has an underlying leg disorder for which service 
connection can be granted.  This is because his current 
complaints of leg cramping and pain have been attributed, 
instead, to either an already service-connected low back 
disability (for which he is already receiving compensation) 
or to his gout, which is unrelated to his service in the 
military.  

A December 13, 2002, VA treatment note, for example, 
indicates the veteran was evaluated for his complaints of 
left heel and calf pain, and the examining VA physician 
specifically found that the veteran's history and clinical 
findings were consistent with possible acute gouty arthritis.  
And a December 14, 2002, VA treatment note indicates the 
veteran's left leg pain and numbness are also attributable to 
his L5/S1 herniated disc with radiculopathy involving his 
lower extremities.  So there is no evidence that a separate 
leg disability exists, apart from these conditions.  And mere 
pain, alone, without a diagnosed or identifiable underlying 
malady or condition does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  
Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

Therefore, because the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule is not for 
application, and the claim for a bilateral leg disorder must 
be denied.  See Alemany, 9 Vet. App. at 519.

C.  Heart Disorder

Similarly, the veteran has complained of chest pain on 
numerous occasions, and he has been evaluated extensively, 
both during service and since at VA treatment facilities.  
Although nitroglycerin was prescribed, the reports of the 
clinical examinations, special studies, other workup and 
procedures all show that no actual cardiac disability is 
currently manifested.  See Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires the existence of present 
disability for VA compensation purposes).  See also Wamhoff 
v. Brown, 8 Vet. App. 517, 521 (1996).  Instead, his chest 
pain has been attributed to his gastroesophageal reflux 
disease (GERD), and his left arm pain has been found to be 
musculoskeletal in nature.  Neither is related to his service 
in the military.  His September 1994 military discharge 
examination shows that his heart was clinically evaluated as 
normal.  

The extensive clinical workup alluded to above has included 
not only routine 
chest x-rays but also more comprehensive electrocardiograms 
(EKGs), exercise stress tests, etc., and even after those 
there still is simply no evidence of any current cardiac 
disorder.  

While he is competent, as a layperson, to state when he 
recollects experiencing certain signs or symptoms, the 
veteran is not competent to render a probative opinion on a 
medical matter such as whether he, in fact, suffers from the 
currently claimed cardiac disability.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

Therefore, the preponderance of the evidence is against the 
claim, meaning the benefit-of-the-doubt rule does not apply, 
and service connection must be denied.

D.  Residuals of a Right Fifth Finger Injury

The veteran's right fifth finger was evaluated in service 
after he caught his hand between the "gears and banding 
machine" in May 1986.  The radiographic report was negative, 
and the SMRs show that no disorder was actually diagnosed.  
His September 1994 discharge examination also shows that his 
upper extremities were clinically evaluated as normal.  

In May 1997, however, the veteran testified that he had 
experienced problems with this finger since the injury in 
service.  So the decision review officer (DRO) reviewing his 
case agreed to order a VA examination.  But the February 2002 
VA examiner specifically found there was no current right 
finger disability, much less one related to an injury in 
service.  The examiner reviewed the medical and other records 
relevant to this claim, but he was unable to confirm that 
such a cause-and-effect relationship existence in this 
particular instance.  The veteran cannot establish this 
relationship, himself, since he is a layman and therefore 
lacks the necessary medical training and expertise.  So the 
VA examiner's unfavorable medical opinion is most probative 
and, indeed, uncontroverted.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

Again, pain alone, without a diagnosed or identifiable 
underlying malady or condition does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  



Further, in response to the veteran's complaints of painful 
hands, the VA examiner opined that the veteran had carpal 
tunnel syndrome (CTS) that was due to service.  But he is 
separately service-connected for the CTS and even has 
separate ratings for each hand.

Therefore, the preponderance of the evidence is against the 
claim for the right finger, meaning the benefit-of-the-doubt 
rule does not apply, and the claim for service connection 
must be denied.  See Alemany, 9 Vet. App. at 519.


ORDER

Service connection for a bilateral eye disorder is denied.  

Service connection for a bilateral leg disorder is denied.  

Service connection for a heart disorder is denied.  

Service connection for residuals of a right fifth finger 
injury is denied.  


REMAND

Additional development is needed concerning the remaining 
claim for a bilateral hearing disorder.  The veteran 
testified in May 1997 that he experiences a noise or ringing 
in his ears (i.e., tinnitus), and that he worked on a flight 
line during service.  The report of his discharge examination 
shows that he met VA's criteria for left ear hearing loss.  
But although a tinnitus opinion was requested, the January 
2002 VA audiology examination report does not disclose 
whether he currently has tinnitus and, if so, whether it is 
related to his service in the military-in particular, noise 
exposure.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
He also previously stated that he additionally had hearing 
loss that would fluctuate from time to time.  Cf. DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  He was diagnosed with 
normal hearing with no need for follow-up, however.  Also, 
the examination report is largely incomplete.  Therefore, a 
new audiological examination is needed to decide this claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  

Accordingly, this claim is REMANDED to the RO for the 
following development and consideration:

1.  Schedule the veteran for a VA 
Audiological Evaluation.  The examiner 
must specify whether the veteran 
currently has tinnitus and, if he does, 
whether it is at least as likely as not 
related to the purported noise exposure 
in service on a flight line.  The 
examiner also must address the veteran's 
contentions of fluctuating hearing loss 
and indicate if there is 
clinical significance to his meeting the 
VA criteria for left ear hearing loss in 
service (see the report of his September 
1994 military discharge examination).  
Note also that additional in-service 
audiometric evaluations are in the 3rd 
claims file, 1st envelope.  

2.  Also review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

3.  Then readjudicate the claim for 
hearing loss (and possibly tinnitus) 
based on any additional evidence 
obtained.  If benefits are not granted to 
the veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case and give them an 
opportunity to respond before returning 
the claim to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



